Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding Claim 11,  the claim has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because although “means” is not recited, the term module, which can be used as a substitute for “means” is recited. In this case, in view module” is being used as a generic placeholder.
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 10-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0117287 A1) hereinafter as Kim in view of Lee et al (US 2010/0260057 A1) hereinafter as Lee
Regarding claim(s) 1, 11, Kim discloses a method comprising: (a) monitoring one or more control channel candidates by a user equipment (UE) in a wireless network (Fig(s).11, block 1115, the UE 505 (Fig. 5) starts monitoring the physical control channel (carrying Physical Downlink Control Channel (PDCCH) and uplink/downlink transmission resource allocation information), wherein at least one control channel candidate occupies radio resources from a plurality of subframes (the UE monitors PDCCH of the primary set serving cells in the active state in the subframes corresponding to the active time, see ¶ 215.); 
(b) receiving a control channel intended for the UE (see Fig(s). 23, the UE operation of receiving downlink control channel, see ¶ 327-329, claim 1) 
 (c) determining the starting subframe of a data channel for the UE based on the received control channel and the subframe gap (see ¶ 283, the measurement gap start at the start time of a predetermined subframe and maintains during a predetermined period, e.g. 6 ms. The subframe at which the measurement gap starts is determined by a parameter called gapOffset, see Fig(s). 22 measurement gap 2410), wherein the subframe gap is a number of consecutive subframes between the starting subframe of the data channel and a reference subframe (see Fig(s). 22 starting subframe is 3 with consecutive subframes 4-8 whereby a reference subframe is 3, see ¶ 287-288).
Kim fails to disclose a UE receiving and obtaining a repetition number for control channel transmission.
Lee discloses a UE receiving and obtaining a repetition number for control channel transmission (See ¶ 14, N.sub.cell is the number of cells capable of minimally reducing an amount of interference, N.sub.rep is the number of repetition times performed by the control channel transmission). Control channel repetition ensures accurate transmission of intended bits of information to users.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Lee within Kim, so as to enhance overall network performance by ontrol channel repetition transmissions to ensure accurate transmission of intended bits of information to users.


Regarding Claim 2 and 12, Kim discloses  wherein the subframe gap is predefined (see ¶ 283, the measurement gap start at the start time of a predetermined subframe and maintains during a predetermined period, e.g. 6 ms. The subframe at which the measurement gap starts is determined by a parameter called gapOffset, see Fig(s). 22 measurement gap 2410).
Regarding Claim 3 and 13, Kim discloses  wherein the reference frame is the last subframe of the control channel (see Fig(s). 22 the last subframe is 2420 of the control channel).
Regarding Claim 4 and 14, Kim discloses  wherein the last subframe of the control channel is determined based on a detected starting subframe of the control channel and a repetition number of subframes for the control channel transmission (see Fig(s). 22, the second MG 2420 starts at the same subframe, i.e. subframe [3], of the radio frame [n+m] after a predetermined period elapses since the start time of the subframe [3] 2405. Here, m is an integer determined by the gap repetition period., see ¶ 288).
Regarding Claim 6 and 16, Kim discloses  wherein the reference frame is the starting subframe of the control channel (see Fig(s). 22, reference frame SFN=n is the starting subframe of control channel, see ¶ 273).  
Regarding Claim 7 and 17, Kim discloses obtaining a subframe indicator in the decoded control channel, wherein the determining in (c) is further based on the subframe indicator (see ¶ abstract, a  control message includes an indicator indicating that a first base station to which the SCell to be added belongs, see ¶ 7, 103).
Regarding Claim 10 and 20, Kim discloses Kim discloses wherein the subframe indicator signals the subframe index on which the data channel starts ( every SCellToAddMod may include the information such as sCellIndex-r10, cellIdentification-r10, and radioResourceConfigCommonSCell-r10, see ¶ 91, see Fig(s). 8 block 810).

Allowable Subject Matter
Claims 5, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 10-14, 16-17 and 20  have been considered but are moot because the new ground of rejection necessitated by Applicant’s amendments.

	With regards to 112(f) rejection of claim 11, Applicants amendments fail to overcome said rejection and therefore the rejection is maintained.  Furthermore, Applicant fails to present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function, and therefore the rejection is sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 57127297419741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411